In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated May 1, 1999, as, upon reargument, adhered to a prior order of the same court, dated August 26, 1999, denying its motion for summary judgment dismissing the complaint and all cross claims and counterclaims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiffs.
Contrary to the appellant’s contention, the Supreme Court correctly determined that a triable issue of fact was raised in opposition to its prima facie showing of entitlement to summary judgment dismissing the complaint and all cross claims and counterclaims insofar as asserted against it (see, Zuckerman v City of New York, 49 NY2d 557). Therefore, the Supreme Court properly denied the appellant’s motion. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.